Appeal from those parts of an order of Family Court, Erie County (Szczur, J.), entered July 17, 2002, that adjudged that, with respect to respondent August V., Ill, Nicholas V. and Kayla V. are neglected children and placed respondent August V., Ill under the supervision of petitioner for a period of 12 months.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs and the petition against respondent August V., Ill with respect to Nicholas V. and Kayla V. is dismissed.
*770Same memorandum as in Matter of Kenneth V. ([appeal No. 2] 307 AD2d 767 [2003]). Present — Pine, J.P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.